WRIGHT, Justice
(dissenting).
The majority concludes that the language of MinmStat. § 176.101, subd. 6 (2014), not only requires that an employee seeking permanent-total-disability benefits meet the permanent-partial-disability rating threshold described in the statute, but also requires that the employee demonstrate that the permanent-partial-disability rating arise from conditions that affect employability. In reaching this conclusion, the majority ignores multiple reasonable interpretations of the statutory language of section 176.101, subdivision 5. In addition, the majority fails to consider the fundamental purpose of workers’ compensation benefits, which is to provide compensation to workers injured on the job. Finally, the majority disregards past administrative interpretations of this statutory provision as well as the harmful effect of its chosen interpretation. For these reasons, I respectfully dissent.
I would affirm the WCCA’s decision that the conditions giving rise to an employee’s permanent-partial-disability rating need not affect the employee’s ability to work in order to establish permanent total disability under Minn.Stat. § 176.101, subd. 5(2). And because Allan has met the applicable threshold requirement in subdivision 5(2), I would remand this matter to the compensation judge to determine whether Allan is permanently and totally disabled.
I.
Section 176.101, subdivision 5(2), is ambiguous. When interpreting a statute, we give words and phrases their plain and ordinary meaning. Premier Bank v, Becker Dev., LLC, 785 N.W.2d 758, 759 (Minn.2010). “If a statute has more than one reasonable interpretation, then it is ambiguous and we may resort to the canons of statutory construction to determine its meaning.” State v. Nelson, 842 N.W.2d 438, 436 (Minn.2014); see also Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d 273, 277 (Minn.2000) (stating that a statute is ambiguous when its language is subject to more than one reasonable interpretation). When read in context, the meaning of the phrase “in combination with” is subject to multiple reasonable meanings.
Subdivision 5(2) first defines “permanent total disability” as an injury that “totally and permanently incapacitates the employee from working at an occupation which brings the employee an income, provided that the employee must also meet the [applicable permanent-partial-disability rating threshold].” Minn. Stat. § 176.101, subd. 5(2). The statute then defines the phrase “totally and permanently incapacitated” to mean “that the employee’s physical disability in combination with the [employee’s permanent-partial-disability rating] causes the employee to be unable to secure anything more than sporadic employment resulting in. an insubstantial income.” Id. The majority concludes that the phrase “in combination with” requires the employee’s physical disability and the employee’s permanent-partial-disability rating each to cause, or contribute to, the employee’s inability to secure more than sporadic employment. According to the majority’s interpretation, both the physical disability and the employee’s permanent-partial-disability rating must contribute to the employee’s inability to secure employment. Indeed, this may be one plausible interpretation of “in combination with.”
An equally reasonable interpretation of the phrase, however, is that the totality of the employee’s physical disability and the employee’s permanent-partial-disability *39rating, considered together, cause the employee to be unable to secure employment. According to this reasonable interpretation, as long as an employee meets the applicable permanent-partial-disability rating threshold, with ratings from any source, and is unable to secure employment because of the physical disability on which the employee’s workers’ compensation claim is based, the employee is permanently and totally disabled. This interpretation of the statutory language, unlike the majority’s interpretation, reflects that the permanent-partial-disability rating is not a measure of an employee’s ability to secure employment. Rather, permanent-partial-disability ratings, throughout the Workers’ Compensation Act, reflect an impairment of body parts, regardless of the effect of that impairment on employability. See Moes v. City of St. Paul, 402 N.W.2d 520, 526-28 (Minn.1987) (“Our decisions interpreting [Minn.Stat.] § 176.021, subd. 3, clearly indicate that permanent-partial-disability benefits are intended to compensate permanent loss or impairment of a bodily function, and is in no way dependent on any prerequisite showing of wage loss.”).
Our conclusion in Gluba ex rel. Gluba v. Bitzan & Ohren Masonry also recognized that the permanent-partial-disability rating thresholds in subdivision 5(2) are not directly related to employability. 735 N.W.2d 713, 725 (Minn.2007) (recognizing that the Legislature reasonably could have believed that employees with high permanent-partial-disability ratings are more likely to be permanently and totally disabled than employees with lower permanent-partial-disability ratings, even though the ratings “are poor determiners of impaired wage-earning capacity”). The majority completely ignores this interpretation and the concomitant ambiguity of the phrase “in combination with,” asserting instead that a permanent-partial-disability rating should be tied to employability. Contrary to the majority’s assertion, the statute does not provide that a permanent-partial-disability rating, which is assigned based on a loss of function, should — in this single circumstance — reflect employability rather than loss of function.
Moreover, a “rating,” as opposed to a condition, can neither cause nor contribute to an inability to secure employment. The rating simply demonstrates the degree of overall (“whole body”) disability represented by the employee’s condition, as assigned by the permanent-partial-disability schedule. Simply put, the rating is a number. The rating does not, as the majority forces it to do, cause an inability to secure employment.
The language of section 176.101, subdivision 5(2) — in particular the absence of clarity attributable to the phrase “in combination with” and the word “rating” — lends itself to two reasonable and plausible interpretations. Accordingly, I conclude, as did the WCCA in Metzger v. Turck, Inc., 59 Minn.- Workers’ Comp. Dec. 229, 237 (WCCA 1999), that the statute is ambiguous.
II.
Because section 176.101, subdivision 5(2), is ambiguous, I consider sources in addition to the plain text, such as the canons of statutory construction, to determine its meaning. See Staab v. Diocese of St. Cloud, 853 N.W.2d 713, 718 (Minn. 2014). Specifically, the purpose of the workers’ compensation statute, the consequences- of the majority’s interpretation, and administrative interpretations of the statute inform this analysis. See id. (citing Sevcik v. Comm’r of Taxation, 257 Minn. 92, 103, 100 N.W.2d 678, 686-87 (1959) (stating that we may consider the purpose and objects of legislation to ascertain legislative intent)); Citizens Advocating Re*40sponsible Dev. v. Kandiyohi Cty. Bd. of Comm’rs, 713 N.W.2d 817, 828 (Minn.2006) (listing administrative interpretations as a factor used to ascertain legislative intent); see also Minn.Stat. § 645.16 (2014) (listing factors used to ascertain the intent of the Legislature).
We have described the “fundamental purpose” of the workers’ compensation statute as “provid[ing] compensation to [workers] injured by accident while performing their work.” Corcoran v. P.G. Corcoran Co., 245 Minn. 258, 269, 71 N.W.2d 787,' 795 (1955). To advance this purpose, in subdivision 5(2), the Legislature chose to permit an injured employee to rely on a permanent-partial-disability rating from any source, regardless of whether the conditions underlying the chosen rating affect employability. See Minn. Stat. § 176.101, subd. 5(2) (requiring that the “employee [have] at least a [17-per-cent] permanent partial disability rating of the whole body,” but not specifying that the conditions supporting the rating must affect employability).
The majority’s interpretation of the statute defeats this purpose. The majority asserts that its interpretation is consistent with the Legislature’s decision to connect permanent-total-disability benefits to wage loss, citing Holland v. Independent School District No. 332, 274 Minn. 380, 384, 144 N.W.2d 49, 51-52 (1966), and Yureko v. Prospect Foundry Co., 262 Minn. 480, 485, 115 N.W.2d 477, 481 (1962). Indeed, neither party contests, nor do I, that permanent-total-disability benefits are contingent on an employee’s inability to secure employment. However, the majority’s interpretation promises to result in the denial of permanent-total-disability benefits to employees who have been injured in the workplace, including employees who are unable to “work[ ] at an occupation which brings the employee an income.” Minn. Stat. § 176.101, subd. 5(2). By concluding that a permanent-partial-disability “rating” must cause or contribute to an employee’s inability to secure employment, the majority denies workers’ compensation benefits to the precise employees whom the Legislature intends the statute to benefit. For certain employees, the majority’s interpretation will break the connection between the employee’s inability to secure employment and permanent total disability. The majority’s decision to narrow access to workers’ compensation benefits to a greater extent than the text of the statute requires is an invitation that should be resolutely rejected.
The construction of subdivision 5(2) advanced here, as well as the holding of the WCCA, ensures that an employee who both is unable to secure employment because of a workplace injury and can demonstrate the requisite permanent-partial-disability rating, receives the intended compensation. It creates no additional risk that an employee who meets the permanent-partial-disability rating threshold but is able to secure employment will receive permanent-total-disability benefits in error. This is because an injured employee still must establish an inability “to secure anything more than sporadic employment resulting in an insubstantial income,” based on the injury or based on the injury and the condition underlying the permanent-partial-disability rating relied on to demonstrate the requisite whole-body rating threshold. Id. Merely meeting the permanent-partial-disability rating threshold is not enough for an employee to be permanently and totally disabled. Here, for example, Allan still would need to establish that he is unable to secure employment because of his back injury after meeting the permanent-partial-disability rating threshold. This reasonable and plausible interpretation of the statute preserves the purpose of the workers’ com*41pensation statute and, contrary to the majority’s claims, maintains the connection between permanent total disability and wage loss.
The WCCA’s longstanding application of section 176.101, subdivision 6, when viewed against a backdrop of legislative silence, also supports my interpretation. Of course, the WCCA’s decisions are not binding authority for us. Kloss v. E & H Earthmovers, 472 N.W.2d 109, 113 (Minn.1991). But the WCCA is an “agency in the executive branch,” Kline v. Berg Drywall, Inc., 685 N.W.2d 12, 23 (Minn.2004), and its members are “selected for their experience and expertise, and entrusted with deciding, in consistent and appropriate fashion, ‘all questions of law and fact arising under the workers’ compensation laws’ brought to it on appeal,” Hengemuhle v. Long Prairie Jaycees, 358 N.W.2d 54, 61 (Minn.1984). As such, it is appropriate to give significant weight to the WCCA’s decisions interpreting section 176.101, subdivision 5(2). “In ascertaining legislative intent[,] administrative interpretation of a statute may be considered and where, as here, it is of long standing, it is entitled to great respect and should not be disturbed except for very cogent reasons.” Farmers & Mechanics Sav. Bank of Minneapolis v. Dep’t of Commerce, Sec. Div., 258 Minn. 99, 103, 102 N.W.2d 827, 830 (1960).
For more than 15 years, the WCCA has interpreted section 176.101 to permit an employee to demonstrate permanent-total-disability status by relying on a permanent-partial-disability rating, regardless of whether the conditions underlying that rating affected the employee’s employability. Metzger, 59 Minn. Workers’ Comp. Dec. at 237. Although the majority contends that the Legislature did not intend “such an expansive interpretation” of the statute, the Legislature’s 15-year silence speaks volumes. Since the WCCA decided Metzger in 1999, the Legislature has made no amendments that contradict Metzger’s holding. During this same period, however, the Legislature has amended other parts of section 176.101 four times.6 This ongoing legislative activity strongly suggests that, had the Legislature disagreed with the WCCA’s application of subdivision 5(2), the Legislature would have amended the language to adopt the policy that the majority’s narrow construction now forces onto the statute.
III.
In sum, the majority ignores the manifest ambiguity of section 176.101, subdivision 5, when it concludes that a perma-' nent-partial-disability rating must affect employability. In doing so, the majority avoids considering our canons of construction that support the opposite conclusion. Because Allan has met the threshold requirement under subdivision 5(2), the WCCA’s decision should be affirmed. Therefore, I respectfully dissent.

. The Legislature amended section 176.101, subdivisions 1 (temporary total disability), 2a (permanent partial disability), and 8 (cessation of benefits) in 2000. Act of Apr. 27, 2000, ch. 447, §§ 10-12, 2000 Minn. Laws 1042, 1051-55 (codified at Minn.Stat. § 176.101 (2000)). It amended subdivision 1 again in 2008 and in 2013. Act of Apr. 30, 2008, ch. 250, § 3, 2008 Minn. Laws 666-68 (codified at Minn.Stat. § 176.101 (2008)); Act of May 16, 2013, ch. 70, § 5, 2013 Minn. Laws 362, 371-73 (codified at Minn.Stat. § 176.101 (2014)). And the Legislature amended subdivision 2a in 2009. Act of May 12, 2009, ch. 75, § 1, 2009 Minn. Laws 529, 530-31 (codified at Minn.Stat. § 176.101 (2014)).